Citation Nr: 0117561	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  94-01 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) death pension benefits.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to April 
1946 and from May 1948 to September 1957.  The veteran died 
in October 1979; the claimant is the veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1993 decision by the Committee on 
Waivers and Compromises (Committee) of the VA Regional Office 
(RO) in San Juan, Puerto Rico, which denied the claimant's 
request for waiver on the basis of misrepresentation by the 
claimant.  In May 1996, the Board remanded the case to the RO 
for additional development to include whether the overpayment 
was properly created.  In August 1996, the claimant was 
determined to be incompetent for VA purposes and her son was 
appointed as her custodian.

In a June 2000 decision, the Committee rescinded the April 
1993 Committee decision, granted partial waiver of 
$21,315.92, the amount which had not yet been collected, 
based on the principles of equity and good conscience.  The 
Committee denied waiver of $20,096, the amount which had 
already been collected.  Thus, the only amount for 
consideration before the Board is that of $20,096. 


REMAND

Upon review, the Board finds that the extent of the 
claimant's debt is unclear.  The Board observes that the 
initial overpayment of $14,278 resulted from the difference 
in the amount paid versus the amount due during the period 
from February 1, 1989, to September 30, 1992.  However, an 
additional overpayment of $27,234.92 was created for the 
period from October 1, 1979, to December 31, 1992.  Thus, the 
total amount of the overpayment for the period from October 
1, 1979, to December 31, 1992, amounted to $41,512.92.

A November 1999 paid and due audit of the claimant's account 
for the period from October 1, 1979, through June 30, 1993, 
indicates that $4,034 was due to the claimant.  According to 
the September 2000 Supplemental Statement of the Case, 
several adjustments were made to the overpayment during the 
pendency of the appeal.  In light of the above as well as the 
Committee's June 2000 decision, the Board is of the opinion 
that a further paid and due audit is necessary in this case 
in order to determine the amount of the overpayment which is 
subject to waiver.

The Board considers the question of creation of the debt as 
raised by the claimant to be a part of the application for 
waiver.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  
This is because a grant or denial of a waiver presupposes the 
propriety of the creation of the indebtedness in the first 
instance.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Babchak v. Principi, 3 Vet. App. 466 (1992); Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Accordingly this case is 
REMANDED for the following:

The RO should prepare an audit of the 
claimant's account which includes the 
amounts actually paid to the claimant 
during the period from October 1979 to 
the present versus the amounts due for 
this same period.

Thereafter, the case should be returned to the Board for 
further appellate consideration, as in order.  No action is 
required of the claimant until notified.  The Board intimates 
no opinion as to the ultimate outcome by the action taken 
herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


